JOHN DOUBEK i [ [ E D
DOUBEK, PYFER & STORRAR, PC

PO Box 236
Helena MT 59624 FEB 25 2019
Telephone: (406) 442-7830
Facsimile: (406) 442-7839
john@lawyerinmontana.com

 

Attorneys for Plaintiff

INDEXED

MONTANA FIRST JUDICIAL DISTRICT, LEWIS & CLARK COUNTY

apy - felq-F a

 

ROBIN FEIST, Cause No.

Plaintiff,
AMENDED
v. COMPLAINT AND DEMAND

FOR JURY TRIAL AK
STATE FARM MUTUAL AUTOMOBILE,
FEDERAL INSURANCE COMPANY, A
SUBSIDIARY OF CHUBB INSURANCE
COMPANY AKA CHUBB INA HOLDINGS

INC AND UNITED FIRE AND CASUALTY
COMPANY

Defendants.

 

 

Comes now, Plaintiff for her Complaint against Defendants and alleges the following:
I,
All acts and omissions occurred within Lewis and Clark County, State of Montana.
1.
On September 12, 2012 Plaintiff was involved in a car crash along the Lincoln Road just

north of Helena, Montana. In that accident she sustained serious physical and emotional injuries,

TURNS 4
’
of

- om

physical and emotion suffering, medical bills, future medical bills, damages to earnings and
earning capabilities and an altered and impaired way of life and lifestyle.
Il.

Plaintiff asserted a claim against another driver in that case named Skylar Bartole for
driving in a negligent manner. Skylar’s insurance company, Farmer’s Insurance, paid its policy
limits to Plaintiff. However, said insurance payment was insufficient to compensate Plaintiff for
all of the harms she suffered in the car crash.

IV.

Plaintiff was also insured under a policy with Defendant State Farm Mutual Insurance
Company at the time, namely policy number 038-6772-A06-26. State Farm was an insurance
company engaged in selling automobile insurance and providing Under Insured Motorist
coverage to Plaintiff.

V.

Plaintiff was also at the time driving a company vehicle which was insured through
Federal Insurance Company, policy number 73503414, which was a subsidiary of Chubb
Insurance Company/Chubb INA Holding Insurance. It would appear that another of the insurers
for that same UIM coverage was another subsidiary called United Fire and Casualty.

VI.

All of the named insurance companies provided UIM coverage to Plaintiff under her own
policy of insurance with her husband Earl Feist and the UIM coverage under her employer’s auto
policy. In any event, Plaintiff prays for adequate compensation to address all of the harms she

suffered in the underlying crash.
Wherefore, Plaintiff prays for such special, general and compensatory damages as are
proved at trial and which she is entitled to receive under said policies of insurance and such other

and further relief as the Court deems just and proper.

DEMAND FOR JURY TRIAL
Plaintiff hereby demands a trial by ajury herein.

DATED this 25" day of February, 2019.
DOUBEK, PYFER & STORRAR PC

» We

MM
JohyDo for Plaintiff
